Citation Nr: 1606736	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).




ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Appellant began serving on active duty on May 18, 2011 in the United States Coast Guard; he has not separated from service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee Regional Office dated in November 2014.


FINDING OF FACT

On February 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


